Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant Application was previously allowed on 9/27/2021. The Applicant has provided an Information Disclosure Sheet, which has necessitated that the Applicant make a Request for Continued Examination. Since the previous claims are unchanged, and the submitted art does not affect any interpretations of the previously allowable subject matter, the reasons for allowance are unchanged and reproduced as follows: The claims are drawn to a composition comprising the isolated exosomes of treated NK-92 cells. The closest prior art described compositions that were isolated in a similar manner, but the cells were drawn to natural killer cells, and not the newly claimed NK-92 cell-line. Based upon the instant specification, and the prosecution history of the family members, it is clear that the claimed NK-92 cells are not obvious variants of the cell-line described in the prior art. Furthermore, based upon the new amendments, the compounds produced by the claimed NK-92 cell-line are not considered natural products under the 35 USC 101 analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651